Citation Nr: 0022136	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  96-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
disease (claimed as muscular dystrophy).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The appellant had a periods of active duty for training from 
August 1977 to November 1977, during June 1978, during July 
and August 1981, and during January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board remanded the case in July 1997 for additional 
development, to include obtaining alternate evidence 
concerning the appellant's military service and any symptoms 
experienced therein, as well as records from the Social 
Security Administration.  Thereafter, the RO accomplished the 
additional development and returned the claims file to the 
Board.  

On June 8, 2000, the Board requested an opinion from an 
independent medical expert (IME).  See 38 U.S.C.A. § 7109 
(West 1991); 38 C.F.R. § 20.901(d) (1999).  The chief of the 
Division of Radiology at Mount Sinai Hospital in Chicago, 
Illinois, provided the requested opinion in a letter dated 
June 22, 2000.  The appellant's representative was afforded 
an opportunity to respond and filed a response dated July 17, 
2000.


FINDINGS OF FACT

1. The appellant, who was born in 1958, suffers from a 
congenital or hereditary polyneuropathy, currently 
diagnosed as Charcot-Marie-Tooth disease.

2. The appellant underwent surgical procedures on his lower 
extremities for the polyneuropathy in 1967, 1969, 1970, 
1971, and 1972; he underwent 3 surgical procedures on his 
right ankle in 1973 for a fracture of the medial malleolus 
and a postoperative infection.

3. The pre-service medical records reflect that any 
improvement from surgery was expected to be temporary 
because of the progressive nature of the disease; that the 
progression of the disease was expected to overcome the 
correction achieved by bony arthrodesis.

4. No medical records, other than an August 1977 X-ray 
report, are of record subsequent to the 1973 ankle 
surgeries until after the appellant sustained a work-
related back injury on December 29, 1988.

5. A March 1989 report of neurological examination indicates 
that prior to a work-related back injury in December 1988 
the appellant had not seen a physician for Charcot-Marie-
Tooth disease and did not limit himself in any way in his 
activities.

6. The preponderance of the evidence is against a finding 
that the appellant's Charcot-Marie-Tooth disease increased 
in severity during his 3 1/2 months of active duty for 
training in 1977 or during any subsequent period of active 
duty for training.


CONCLUSION OF LAW

Charcot-Marie-Tooth disease was not incurred in or aggravated 
during a period of active duty for training.  38 U.S.C.A. §§ 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The appellant enlisted in the Army 
National Guard of California on July 9, 1977.  Very few 
records concerning his service with the National Guard have 
been located.  A DD Form 214 reflects that he had active duty 
for training from August 8, 1977, to November 20, 1977, a 
period of 3 months and 14 days, at Fort Leonard Wood, 
Missouri.  Available service medical records reflect that the 
appellant was seen on August 19, 1977, for complaints of pain 
after training the previous day and that tenderness of the 
greater trochanter was noted; X-ray examination of the 
appellant's right hip was negative.  In October 1977 he was 
granted a waiver relieving him of the requirement of 
completing the horizontal ladder portion of a physical 
fitness test.  He was scheduled to attend training for 
"Rough terrain forklift and operator."  His related 
civilian occupation was loader operator.  He was released 
from active duty for training and returned to control of the 
Army National Guard of California to complete his remaining 
service obligation of 5 years, 7 months, and 18 days.  He was 
transferred to "CO A 579TH ENGR BN 3517 W ST EUREKA CA."

Other service records reflect that he was appointed PV2 
effective in February 1978; he had 15 days annual active duty 
for training in June 1978 at Camp Roberts, California; he was 
appointed PFC in December 1978; he re-enlisted in October 
1980 as SP4; he had special periods of active duty from July 
22 to July 31, 1981, from August 1 to August 6, 1981; he was 
appointed SGT effective in September 1981; and he had a 
special period of active duty from January 9 to January 22, 
1982, in connection with a flood.  

The medical evidence prior to the appellant's period of 
service shows that the appellant underwent multiple surgical 
procedures, including the following:  

(1) a bilateral plantar fasciotomy in June 1967; 
(2) heel cord lengthening in January 1969; 
(3) a triple arthrodesis of the right ankle in October 
1970; 
(4) a triple arthrodesis of the left ankle in January 
1971; 
(5) a right foot anterior tibial tendon transfer in 
December 1971; 
(6) an extensor tendon transfer, tibialis anticus, left 
foot and ankle, in March 1972; and
(7) open reduction and internal fixation to correct a 
right ankle fracture in August 1973, followed by two 
further surgical procedures the following month because 
of postoperative infection.

The January 1969 Discharge Summary notes that the appellant 
had a diagnosis of probable Friedreich's ataxia.  A Discharge 
Summary dated in October 1970 notes that the appellant had a 
history of progressive changes of both feet and legs over a 
period of years, being sporadic, and treated primarily by 
braces.  Similarly, records dated in January 1971 note that 
the appellant had a history of long standing problems with 
both feet and that it was recognized that the progression of 
the ataxia may be expected to overcome the correction 
achieved by bony arthrodesis.  A December 1971 Discharge 
Summary reflects a diagnosis of Friedreich's ataxia and notes 
that the appellant was experiencing a gradual change in his 
paralysis.  It was also noted that the appellant and his 
mother were aware that any improvement from surgery may be 
very temporary because of the progressive nature of the 
disease.  A March 1972 treatment record reflects that the 
appellant's Friedreich's ataxia was in a progressive state.  
A 1973 Discharge Summary notes that the appellant had a 
history of Friedreich's ataxia with involvement of both lower 
extremities.

In his application for compensation dated in October 1992, 
the appellant reported that his disability occurred during 
active or inactive duty for training in 1985 at Fort Sam 
Houston, Texas, and that he was separated from service in 
1988 at Santa Rosa, California.  However, in a letter dated 
in February 1993, the appellant stated that his eligibility 
was based 

"on two occasions at which time military officers 
(Doctors) chose to ignore proper medical treatment.  
The first occasion is noted as occurring at FLW 
[Fort Leonard Wood], MO, 1977; the second was at 
Fort Sam Houston, TX, and occurred in May of 1980.  
In both cases while on active duty.  Medical staff 
after informing me that I had a form of muscular 
dystrophy known as Marie Tooth failed to take any 
action towards treatment, or any actions in my 
behalf.  This condition has progress (sic) over 
time and I known (sic) am severely limited to 
movement and use of my hands and feet.  It is my 
belief that had proper procedure, and treatment 
been implemented at that time rather than ignored, 
this condition may have been avoided."

In a "Questionnaire About Military Service, NA FORM 13075, 
received from the appellant in January 1983, he reported that 
he was at Fort Same Houston, Texas, from April to June 1980, 
and that he served with the 377th Combat Support Hospital, 
Chattanooga, Tennessee, from 1979 to 1981.  He reported that 
he served in the reserves from 1977 to 1986.

With respect to his medical treatment during service, the 
appellant provided the following statement in March 1999:  

While I will not attempt to provide actual dates of 
service locations without access to my military 
records, I would ask that the following information 
be accepted as evidence in my claim for a service 
connection to my disability.  Primary jobs were as 
follows, 61B-Combat Engineer, 62M Heavy equipment 
operator, and 76J Medical Supply.  Treatment for 
problems incurred due to my disability, were first 
sought at Ft. Leonard Wood Mo.  And included 
symptoms of extreme pain in feet and ankles, 
weakness of both hands and wrist, and dislocation 
of hips due to the demands of physical training, 
speed marching and long periods of drill and 
ceremony.  At that time no specific treatment was 
offered with the exception of a seven day period of 
rest due to a dislocation of right hip.  Physicians 
suggested there was no known treatment for muscular 
dystrophy and offered the choice of continued 
service or a medical discharge.  Due to the fact 
that I desired to complete my term in service and 
an honorable discharge upon completion no further 
action was taken.

The next significant incident occurred at Ft. Sam 
Houston, Tx, where once again the same reoccurring 
symptoms were referred to military physicians who 
at that time diagnosed the disease to be Charcot 
Marie Tooth disease, and again offered that no 
treatment was available for this disease, offered 
medical discharge or chance to complete my service 
time without further reporting of problems with 
this disability.  Due to my desire to complete my 
time in the service without being medically 
discharged and in desire to obtain an honorable 
discharge no further references were made.

During my period of active duty, I suffered from 
severe pain [in] both feet and ankles, several 
dislocations of hips muscles, and a weakness of 
both hands that included a severity that required 
medical waivers for physical fitness test conducted 
... .

The record contains various medical reports which reflect 
that the appellant reported that he enlisted for military 
service after high school and served for nine years, from 
1977 to 1986, as a heavy equipment operator.  He reported 
that he was planning to make it a career but was medically 
discharged.  Thereafter, the appellant has reported that, 
from 1986 to 1989, he was employed as a scuba diving 
instructor, an instructor on a cruise ship, and as a truck 
driver.  He has stated that he was not employed from 1989 to 
1995 due to a back injury.  However, during this time, the 
appellant earned a two year degree in computer science.  In 
October 1996, he was completing an internship with a company 
which had offered him a job.  

M. Kasman, M.D., in a report of neurological examination of 
the appellant in connection with a workers compensation 
claim, dated March 6, 1989, reported the following:

He last worked in early January 1989 when employed 
by Parker Transport, an employer for seven to eight 
months.  He had a Class I license for driving 
tankers and hazardous vehicles.  His job at Parker 
involved loading and unloading as well as driving 
from San Francisco to Los Angeles, and San 
Francisco to Portland or Seattle.  When loading and 
unloading materiels, he would often load objects 
from less than one pound to 3,000 pounds.  He would 
frequently have to hand-stack boxes.

The appellant denied any spinal difficulties, nor 
did he seek medical or chiropractic for back 
difficulties, prior to his specific injury in 
December 1988.  His only prior industrial injury 
was falling off a chip truck at B&B Trucking, 
causing a sprain to the right wrist. . . .

In late December 1988, the patient indicates he was 
taking a dolly off a truck. . . .  he developed mid 
to low back pain. . . .

*			*			*			*

The patient has been a scuba diver for many years 
and has taught scuba diving. . . .

*			*			*			*
PERSONAL MEDICAL HISTORY:  The patient 
questionnaire form regarding medical history was 
left blank by the patient.  When asked whether he 
answered the questions completely, he answered in 
the affirmative.  Specifically under medical 
history, he noted no problems with nerve or muscle 
disease, nor were surgeries listed.  This was in 
strong contradistinction to findings on examination 
which, when asked in the context of severe atrophy 
noted in the upper and lower extremities, the 
patient indicated that he had a longstanding 
neuromuscular disease.  This disease was initially 
diagnosed in his first decade of life as being 
Friedreich's ataxia.  It was for this that he had 
multiple reparative surgeries in the lower 
extremities distally, probably for pes equinovarus 
deformities and similar problems attendant to 
congenital or hereditary neuromuscular disease.  
Nevertheless, he entered the Service and was 
apparently cleared completely.  However, by the 
time he left the Service almost a decade later, he 
was given the diagnosis of Charcot-Marie Tooth 
Disease.  

Despite the severe atrophy noted on examination and 
the weakness in the upper and lower extremities, 
the patient adamantly indicated that he did not 
limit himself in any way in his activities as a 
result of these problems.  Until he left the 
Service, he was active in sports.  Over the last 
three years, he has been active in scuba diving and 
has not limited himself in any of these activities.  
Nor at work has he had difficulties grabbing the 
steering wheel or doing other tasks.  He has not 
seen a physician for this problem after his 
discharge from the Service, nor has he had spinal 
difficulties associated with it.  

*			*			*			*

MILITARY EXPERIENCE:  1977 to 1986, U.S. Army, 
honorable discharge.

*			*			*			*

OCCUPATIONAL HISTORY:  Prior to Parker Transport, 
the patient worked at Jet Trucking doing local 
flatbed trucking for one year.  He quit because 
"they ran me to the ground."  He did no loading 
or unloading at Jet Trucking, since it was a 
flatbed truck and forklifts were used.  He worked 
before that at Farnsworth in Potter Valley, 
Mendocino County, California for five months.  He 
worked for B&B Trucking in Cloverdale for one year 
total, six months before and six months after his 
employment at Farnsworth.  

*			*			*			*

This patient suffers from two disorder:  an 
apparent lumbar strain of reported industrial 
origin, and a nonindustrial, probably slowly 
progressive, neuromuscular disease.

The nonindustrial neuromuscular disease is a 
peripheral axonal neuropathy akin to Charcot-Marie 
Tooth disease.  There appears to be no industrial 
aggravation of his nonindustrial disorder and, 
indeed, the patient reports that he has not limited 
himself in any fashion as a result of these 
complaints.

His history, however, is suspect.  While he may be 
able to perform the substantive range of personal 
and work-related activities, it is beyond 
comprehension that an individual with the degree of 
weakness manifested in the upper extremities would 
not find some impairment, albeit small, in fine 
motor activity and strength.  That he denies this 
raises questions as to the validity of his current 
complaints and his past history, particularly in 
light of his lack of frankness regarding surgical 
and neurologic past, and his significant past 
history of neurologic disease.

On March 8, 1989, the appellant was hospitalized at 
Healdsburg General Hospital for a fracture of the proximal 
phalanx of the left ring finger.  It was noted that he had 
been involved in an altercation in February 1989 and struck 
someone in the mouth, sustaining a fracture of the left ring 
finger.  He was splinted at that time, then placed in jail.

In a letter dated in October 1989, R. Miller, M.D., a 
neurologist at the Children's Hospital of San Francisco, 
confirmed the diagnosis of a hereditary polyneuropathy, 
Charcot-Marie-Tooth disease.

J. Schneider, M.D., an orthopedic surgeon, in a letter dated 
in March 1990, reported that he had evaluated the appellant 
in November 1989.  Dr. Schneider noted that review of the 
appellant's past medical history revealed that he had had 
multiple surgical procedures for Charcot-Marie-Tooth disease 
but had resumed full function sufficiently to have begun 
working for Parker Transport and continuing for eight months 
before his injury.  Dr. Schneider reported that after the 
appellant sustained a back injury in late December 1988, he 
was unable to resume his work and remained symptomatic and 
functional limited.  He had not returned to scuba diving, bow 
hunting and using bow and arrow for target practice as he 
used to do.  

In a letter dated in March 1990, Dr. Kasman reported that 
there had been no substantive progression of the Charcot-
Marie-Tooth disease since he last saw the appellant one year 
ago.

A report of a psychological evaluation done in January 1996 
by S. Barry, Ph.D., reflects that the appellant reported that 
he had served 9 years in the Army, from 1977 to 1986, and was 
discharged at the pay rank of E-5.  He reported that he was 
disciplined for insubordination and that this precluded him 
from moving up to E-6.  His military occupational specialty 
was heavy equipment operator, a job classification he had 
chosen.  As a heavy equipment operator he was not involved in 
equipment repair, but was involved in all equipment operation 
involved in building encampments, building and grading roads, 
setting up parameters, etc.  He reported that he left the 
Army because of his muscular dystrophy.  His muscular 
dystrophy was not picked up at his enlistment physical.  He 
knew that he did have muscular dystrophy upon enlistment.  
Ultimately, he experienced too much pain in his feet, 
forearms, and hands, and believed he was no longer able to 
perform his job.  With regard to his employment, the 
appellant indicated that he had worked as a scuba diving 
instructor and an instructor for a cruise ship line.  He lost 
interest in working as a scuba diver after a "crucial life-
event" when his air unit stopped working when he was 90 feet 
below the surface of the water and he "got bent."

A February 1997 report of psychiatric examination reflects 
that the appellant reported that he was in the Army from 1977 
to 1986.  He was a heavy equipment operator and was stationed 
in Mexico and Southern California.  He stated that he got out 
due to his medical problems.

Stephen Gancher, M.D., provided the appellant with a 
neurology consultation in July 1997.  The report of this 
consultation reflects that the appellant reported that he 
served in the military for nine years.  This consultation 
resulted in an impression that the appellant clearly had a 
motor neuronopathy, most likely Charcot-Marie-Tooth (type 
II).  In a letter dated in September 1998, Dr. Grancher 
stated the following:

Your diagnosis is hereditary sensory-
motor neuropathy (Charcot-Marie-Tooth 
disease).  This is typically recognized 
in young adulthood, and in my opinion, 
would have been evident during the time 
you were in the service.  This condition 
produces foot and hand weakness, and the 
condition would have been aggravated 
during your military duties due to the 
requirements of marching, prolonged 
walking, etc.  

In March 1998 records were received from the Social Security 
Administration, including extensive medical records dated in 
December 1988 and thereafter.  A Disability Determination 
Transmittal dated in December 1990 reflects that the 
appellant was found to be disabled for Social Security 
purposes as of October 1989 and that the primary diagnosis 
was Charcot-Marie Tooth Disease.

In December 1998 the RO requested that the appellant be 
afforded an examination by a neurological specialist who 
should also conduct a longitudinal review of the appellant's 
claims file to determine the nature and etiology of the 
appellant's muscular dystrophy.  The examiner was 
specifically requested to provide an opinion as to whether 
there is a causal relationship between activities in the 
military, such as marching, and aggravation of Charcot-Marie-
Tooth disease.  Additionally, the examiner was requested to 
state whether a specific physical activity or virus would 
cause Charcot-Marie-Tooth disease to become symptomatic.  

The appellant was accorded a neurological examination for VA 
on a fee basis in January 1999 by a private physician.  The 
report of this examination reflects that the appellant 
reported that he had been in military service from 1977 
through 1986, that he had had pain in his feet starting 
around 1984 or 1985, and that his legs had gradually 
progressed in terms of weakness.  The appellant recalled that 
he had to run 5 miles in combat boots and stand in formation 
for marching which seemed to have made his symptoms worse.  
Following examination, the neurologist gave an impression of 
Charcot-Marie-Tooth disease.  The neurologist provided the 
following comments:

This patient does have significant 
neurologic residual.  It is quite 
possible that his service activities have 
indeed aggravated his condition although 
the disease itself is characterized by 
gradual progression.  There are no 
objective measurements for ascertaining a 
degree to which the activities during the 
years of 1977 through 1986 may have 
played in the severity of his current 
state.

However, this examination report failed to indicate that the 
examiner conducted a longitudinal review of the claims file 
and the examiner did not state whether a specific physical 
activity or virus would cause Charcot-Marie-Tooth disease to 
become symptomatic.

In June 2000, the Board requested an independent medical 
opinion as to the issue of entitlement to service connection 
for Charcot-Marie-Tooth disease.  The requested opinion, from 
Bindu Desai, M.D., Chief, Division of Neurology, was provided 
on June 22, 2000.  Dr. Desai stated that she had reviewed the 
appellant's extensive claims folders, including records from 
St. Joseph's Hospital dated as early as June 1967 to a 
neurological assessment dated in January 1999.  She noted 
that it is obvious that the appellant has very significant 
neurological deficit as well as motor deficit, sensory 
deficit, loss of muscle bulk, and severe pain.  Dr. Desai 
commented that "[s]trenuous exercise as maybe required 
during active duty would certainly aggravate [the 
appellant's] condition."  However, she stated that "[t]here 
is no way to assess to what degree this physical activity 
either accelerated the progression of the disease or in any 
way contributed to his present disabled state."  She also 
stated that "there is no objective test which can assess 
whether the increase in severity of [the appellant's] 
condition was beyond the normal progress of the disease."  


Legal Criteria.  Basic entitlement to compensation for 
veterans for service-connected disabilities derives from 38 
U.S.C.A. §§  1110 and 1131, which provide, in part, as 
follows:  "For disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service . . . the United States will pay to any veteran 
thus disabled . . . compensation as provided in this 
subchapter . . . ."    See also 38 U.S.C.A. §§ 1112, 1113(a); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  The term "veteran" is 
defined, in relevant part, as "a person who served in the 
active military, naval, or air service . . . ."  38 U.S.C.A. 
§ 101(2); see also 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" is defined to include, inter 
alia, "any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty."  38 U.S.C. 
§ 101(24) (emphasis added); see also 38 C.F.R. § 3.6(a) 
(1999).  The term "active duty for training" includes, inter 
alia, certain full time duty in the Army National Guard.  38 
U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c)(4).  Thus, in 
order to establish basic eligibility for veterans benefits 
based upon his service in the National Guard, the appellant 
must establish that he was "disabled . . . from a disease or 
injury incurred or aggravated in the line of duty [in the 
National Guard]."  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 
469-70 (1995) ("An individual who has served only on active 
duty for training must establish a service-connected 
disability in order to achieve veteran status."); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  Status as a 
"veteran" is one of the five elements of a claim for service-
connection benefits.  See D'Amico v. West, 209 F.3d 1322 
(Fed. Cir. 2000); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service-
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a)-(b) (1999).

VA General Counsel has held that service connection may be 
granted for hereditary diseases which either first manifest 
themselves during service or which preexist service and 
progress at an abnormally high rate during service.  
VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).

The appellant has the burden of submitting evidence 
sufficient to justify a belief that his claim for service 
connection is well grounded.  See 38 U.S.C.A. § 5107(a); see 
also Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A claim 
is well grounded if it is "plausible."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" is 
required for the claim to be well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

To be well grounded, a claim for entitlement to service 
connection for a disability generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.   See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); see also Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc) (citing Caluza, supra, and 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra)).  In addition, as noted above, when 
a claim is based on a period of active duty for training, 
there must be evidence that the individual concerned died or 
became disabled during the period of active duty for training 
as a result of a disease or injury incurred or aggravated in 
the line of duty.  In the absence of such evidence, the 
period of active duty for training would not qualify as 
"active military, naval, or air service" and the claimant 
would not achieve veteran status for purposes of that claim.  
38 U.S.C.A. §  101(2)-(24); Mercado-Martinez, supra.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(1999).


Analysis.  The appellant, who served on active duty for 
training during peacetime, contends that his neuropathy 
(Charcot-Marie-Tooth disease), was aggravated by the 
"demands of physical training, speed marching and long 
periods of drill and ceremony."  The presumption of sound 
condition at entry into service set forth at 38 U.S.C.A. 
§ 1132 is not applicable in this case inasmuch as the 
appellant had no period of active service of 6 months or 
more.  In any event, the record contains clear and 
unmistakable evidence that demonstrates that the appellant's 
polyneuropathy existed before he enlisted in the California 
Army National Guard in 1977, and it is not contended 
otherwise.  

The first question the Board will address is whether the 
appellant has submitted a well-grounded claim.  The record 
clearly establishes that the appellant has a current 
disability, diagnosed as Charcot-Marie-Tooth disease.  Thus 
Caluza element 1, the presence of current disability, is 
established.  The evidence which tends to establish Caluza 
element 2, that is, evidence of in-service aggravation of the 
appellant's neuropathy, includes the appellant's assertions 
of in-service pain and weakness of his upper and lower 
extremities as well as service records reflecting that an X-
ray of his right hip was taken and that he was granted a 
waiver for physical fitness testing.  In the Board's opinion, 
these items of evidence are sufficient to well ground his 
claim with respect to Caluza element 2.  Medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury, Caluza element 3, is satisfied 
by the appellant's assertions that military physicians who 
examined him during service for his complaints of pain and 
weakness in his feet, ankles, hands and wrists, diagnosed his 
condition as Charcot-Marie-Tooth disease, coupled with 
medical opinions that the activities of military service 
would aggravate such a condition and the medical evidence 
establishing that Charcot-Marie-Tooth disease is the correct 
diagnosis for his current condition.  Accordingly, the Board 
finds that the appellant's claim of entitlement to service 
connection for Charcot-Marie-Tooth disease is well grounded.

Accepting the claim as well grounded, the next question is 
whether VA has fulfilled its duty to assist the appellant in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  The RO 
has made numerous attempts to obtain service personnel and 
medical records for the appellant.  As the Board noted in the 
July 1997 remand, the RO has made numerous inquiries to the 
National Personnel Records Center (NPRC) as well as to the 
California Army National Guard in order to verify the 
appellant's periods of active duty, active duty for training 
and inactive duty training, and to obtain service medical 
records for the appellant.  The RO also requested service 
medical records directly from the Commander at Fort Sam 
Houston, Texas.  However, it's efforts have been unsuccessful 
and these records are unavailable for review.

In the July 1997 remand, the Board also noted that in cases 
where the claimant's service medical records are unavailable 
through no fault of his own, there is a heightened obligation 
to assist the claimant in the development of his case, to 
include a search for alternate methods of proving service 
connection.  The Board instructed the RO to request the 
appellant to provide additional details concerning his 
military service, to include the dates of all periods of 
service, the location of all periods of active duty or active 
duty for training, and a description of his significant 
assignments/jobs.  The appellant was requested to provide a 
detailed history of the symptoms of muscular dystrophy which 
he experienced during his periods of military service and an 
explanation as to how his military service aggravated this 
disorder.  He was asked to state whether he sought treatment 
from service physicians for any symptoms related to muscular 
dystrophy and if so, the details of such treatment.  The 
appellant was advised to submit alternate evidence to support 
his contention that service connection is warranted for a 
muscular dystrophy, such as statements from service medical 
personnel, "buddy" certificates or affidavits, medical 
evidence from hospitals, clinics and private physicians, etc.  
The appellant's response has been detailed above.  Records 
from the Social Security Administration have been associated 
with the appellant's claims folder.  Additionally, VA has 
provided the appellant was a medical examination in January 
1999 and obtained an opinion from a medical expert in June 
2000.  The appellant has not indicated the existence of any 
records of probative value which the RO has not attempted to 
obtain.  Accordingly, the Board finds that VA's duty to 
assist under 38 U.S.C.A. § 5107(a) has been satisfied.

In determining that the appellant's claim is well-grounded, 
the credibility of evidence has been presumed and the 
probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza, 7 Vet. App. at 
506.

Initially, at the merits stage, the Board must determine 
whether the appellant's neuropathy increased in disability 
during a period of active duty for training.  The presumption 
of aggravation applies only after it has been demonstrated, 
at the merits stage, that the pre-service disability 
underwent an increase in severity during service.  See Maxson 
v. West, 12 Vet. App. 453, 460 (1999); see also Verdon v. 
Brown, 8 Vet. App. 529, 537 (1996).

The Board must consider "all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service."  38 C.F.R. § 3.306(b)(1).

The Court has held that "[t]emporary or intermittent [in-
service] flare-ups" of a pre-service condition, without 
evidence of worsening of the underlying condition (as 
contrasted to symptoms), "are not sufficient to be considered 
'aggravation in service'".  Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991) (finding that, although there was 
temporary worsening of symptoms, the condition itself, which 
lent itself to flare-ups, did not worsen, and that the 
disability remained unaffected by the flare-ups).

Prior to his enlistment in the Army National Guard of 
California in 1977 he had undergone surgical procedures on 
his lower extremities for the polyneuropathy in 1967, 1969, 
1970, 1971, and 1972.  He also underwent 3 surgical 
procedures on his right ankle in 1973 for a fracture of the 
medial malleolus and a postoperative infection.  The pre-
service medical records reflect that any improvement from the 
multiple surgeries was expected to be temporary because of 
the progressive nature of the disease.  A physician who 
treated the appellant prior to service had noted that the 
progression of the disease was expected to overcome the 
correction achieved by the surgical procedures.

The appellant had a period of active duty for training from 
August 1977 to November 1977.  The appellant's complete 
service medical records are not available for review; 
however, the evidence of record reflects that, after 
enlistment in August 1977, a radiographic examination of the 
right hip was requested because of complaints of pain and 
tenderness of the greater trochanter during training.  The 
evidence also reflects that the appellant was granted a 
waiver relieving him of the requirement of completing the 
Horizontal Ladder portion of a physical fitness test.  

After the appellant completed the initial period of active 
duty for training at Fort Leonard Wood, Missouri, in 1977, 
his participation in the Army National Guard would normally 
have required a monthly week-end drill and a yearly period of 
active duty for training of about 2 weeks.  See 38 U.S.C.A. § 
101(22)(C) (active duty for training means, in the case of 
members of the Army National Guard of any State, full-time 
duty under 32 U.S.C. §§ 316, 502, 503, 504, or 505); 32 
U.S.C.A. § 502(a)(2) ("each company, battery, squadron, and 
detachment of the National Guard . . . shall . . . 
participate in training at encampments, maneuvers, outdoor 
target practice, or other exercises, at least 15 days each 
year").

The record reflects that the appellant was also assigned to 
special periods of active duty for 9 days in July 1981, 5 
days in August 1981, and about 2 week in January 1982.  He 
attained the rank of sergeant in September 1981.  He has 
indicated that he no longer participated in the National 
Guard after 1986 and that he was separated from service in 
1988.

During the period from 1977 to 1986, the record does not 
reflect whether or not the appellant was employed full-time 
at a civilian occupation.  The record of his civilian 
activities during this period of time is even more incomplete 
than the record of his activities with the National Guard.  
Additionally, there is no record that the appellant sought 
any medical care from any non-military medical professional 
during the period from 1973 until December 1988.  The 
appellant has asserted that even though he presented 
complaints of pain in his feet and ankles, weakness of both 
hands and wrist, and dislocation of his right hip, while on 
active duty for training in 1977 at Fort Leonard Wood, 
Missouri, and again in 1980 or 1985 at Fort Sam Houston, 
Texas, the military doctors, after informing him that he had 
a form of muscular dystrophy known as Marie Tooth disease, 
failed to take any action towards treatment with the 
exception of a seven day period of rest due to a dislocation 
of right hip.  Thus, according to the appellant, the missing 
service medical records would document the fact that he 
sought treatment on 2 occasions while on active duty for 
symptoms of polyneuropathy but that no treatment was offered.  
Thus, the missing service medical records would not contain 
any records of treatment for the polyneuropathy.  In any 
event, there are no medical records of record subsequent to 
the 1973 ankle surgeries until after the appellant sustained 
a work-related back injury on December 29, 1988.

The only service records which, when viewed in the light most 
favorable to the appellant's claim, tend to support his claim 
consist of the referral in August 1977 for X-ray examination 
of the right hip because of tenderness of the greater 
trochanter and the October 1977 waiver.  X-ray of the right 
hip was negative.  In the Board's opinion, this evidence is 
of very little probative value as to the appellant's claim.  
The right hip complaints are not shown to be related to the 
pre-existing neuropathy nor are the complaints shown to be 
indicative of a permanent condition.  The fact that the 
appellant was granted a waiver relieving him of the 
requirement of completing the horizontal ladder portion of a 
physical fitness test does tend to show that the appellant 
had a medical condition which required such a waiver, i.e., 
that he did have a pre-existing neuropathy which was 
productive of some impairment of the upper extremities.  
However, the fact that the appellant was granted such a 
waiver for this condition, which clearly pre-existed service, 
does not by itself establish that there was an increase in 
severity of the pre-existing disease.  The waiver clearly 
reflects that the military recognized that the appellant had 
such an impairment and made concessions to accommodate the 
condition.

Other evidence in support of his claim includes a September 
1998 statement from Dr. Gancher to the effect that the 
appellant's sensory-motor neuropathy would have been 
aggravated during the appellant's period of military service 
due to the requirements of marching, prolonged walking, etc.  
The January 1999 report of neurological examination includes 
the opinion of the neurologist that it is quite possible that 
the appellant's service activities aggravated his condition.  
Similarly, Dr. Desai stated that strenuous exercise, as may 
be required during active duty, would certainly aggravate the 
appellant's condition.  

In his letter of September 1998, Dr. Grancher stated that the 
appellant's hereditary sensory-motor neuropathy (Charcot-
Marie-Tooth disease) "would have been aggravated during your 
military duties due to the requirements of marching, 
prolonged walking, etc."  The use of the language "would 
have been" reflects that the opinion was offered on a 
theoretical basis, indicating that the doctor did not have 
sufficient information as to the facts in this individual 
case to state that such was actually the case.  Dr. Grancher 
opinion was also based upon the appellant's report that he 
had served in the military for 9 years, while the record 
reflects that his longest period of active duty for training 
was in fact only 3 months and 14 days.  The report of 
neurological examination in January 1999 reflects that the 
appellant reported that he had been in military service from 
1977 through 1986.  Thus, this examiner's opinion may also 
have been based in part upon a mistaken belief that the 
appellant served continuously on active military service from 
1977 to 1986.  The opinion of the examiner in January 1999 is 
couched in even more speculative language.  The use of the 
phrase "possible" is very equivocal in nature.  As noted 
above, VA regulations define "reasonable doubt" as a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  In Sawyer v. Derwinski, 1 Vet. App. 130, 
135 (1991), the Court pointed out that the definition of 
"possible" in Black's Law Dictionary denotes improbability, 
without excluding the idea of feasibility, thereby 
differentiating the term from probability.  By using the term 
"possible," the January 1999 opinion is simply too 
speculative to create a reasonable doubt as to a permanent 
increase in disability during any particular period of active 
duty for training.  Finally, the June 2000 opinion is 
likewise simply too speculative to create a reasonable doubt.

None of these three physician commented on the fact that the 
appellant did not received any treatment during the period 
from 1974 until December 1988.  Nor did any of these 
physicians comment on the fact that the appellant reported in 
1989 that he had not limited his activities in any way as a 
result of his neuropathy and that he had been active in 
sports.  These three opinions, in essence, simply are to the 
effect that strenuous activities which are normally 
associated with active military service would certainly be 
expected to aggravate a condition such as the appellant had.  
Any opinion at this point as to whether the activities of the 
appellant's military service did in fact result in a 
permanent increase in the severity of his underlying 
neuropathy would require a great deal of speculation in view 
of the fact that there are no service medical records 
available for any of the appellant's periods of active duty 
for training (the appellant has stated that he only sought 
treatment on two occasions, and that on both occasions the 
military doctors apparently concluded that no treatment was 
required) nor are there any private medical records for the 
period from 1974 until December 1988.  Without any such 
medical records, as the physician who reviewed the records in 
this case in June 2000 stated, "[t]here is no way to assess 
to what degree this physical activity either accelerated the 
progression of the disease or in any way contributed to his 
present disabled state."

What is decisive in the Board's opinion is that, despite 
numerous pre-1974 entries regarding appellant's 
symptomatology, the evidence of record reveals that from 1974 
to 1989 there is no record of any treatment involving the 
appellant's neuropathy.  Because the Board holds that the 
record contains no medical evidence to demonstrate, at the 
merits stage, that the appellant sustained any permanent 
increase in disability during service, the Board holds that 
the presumption of aggravation, provided for in 38 U.S.C.A. § 
1153 and 38 C.F.R. § 3.306 is not for application.  See 
Maxson, 12 Vet. App. at 459; see also Mercado-Martinez, 
Paulson, and D'Amico, all supra.


ORDER

Service connection for Charcot-Marie-Tooth disease is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

